                            UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                                        18 Civ. 11657 (ER)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                                         NOTICE OF APPEAL
EDUCATION; PHILLIP YAN HING
WONG; YI FANG CHEN; and CHI WANG,

                                     Plaintiffs,

               -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________

       Notice is hereby given that Plaintiffs Christa McAuliffe Intermediate School PTO, Inc.,

Chinese American Citizens Alliance of Greater New York, Asian American Coalition for

Education, and Phillip Yan Hing Wong appeal to the United States Court of Appeals for the

Second Circuit from the Opinion and Order entered on February 25, 2019, denying Plaintiffs’

motion for a preliminary injunction and denying in part Plaintiffs’ motion for judicial notice.
DATED: March 1, 2019.

                        Respectfully Submitted,

                                       S/ Joshua P. Thompson____________
                        JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                        WENCONG FA, Cal. Bar No. 301679*
                        OLIVER J. DUNFORD, Cal Bar No. 320143*
                        CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                        Pacific Legal Foundation
                        930 G Street
                        Sacramento, CA 95814
                        Telephone: (916) 419-7111
                        Facsimile: (916) 419-7747
                        E-Mail: JThompson@pacificlegal.org
                        E-Mail: WFa@pacificlegal.org
                        E-Mail: ODunford@pacificlegal.org
                        E-Mail: CKieser@pacificlegal.org

                        Counsel for Plaintiffs

                        *Pro Hac Vice




                            1
